Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating program committee procedures following a tier II disciplinary hearing. The Attorney General has informed this Court that the determination has been reversed administratively and all references thereto have been expunged from petitioner’s institutional record. As a result, petitioner has received all the relief to which he is entitled and this matter is therefore dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073 [2010]; Matter of Burse v Bezio, 69 AD3d 1068 [2010]).
Mercure, J.P., Rose, Kavanagh, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.